Citation Nr: 0737838	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-28 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Waco, Texas

THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain, for the period prior to May 14, 2003.

2.  Entitlement to a rating in excess of 40 percent for low 
back strain, for the period beginning May 14, 2003.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David A. Saadat, Counsel
INTRODUCTION

The veteran had active military service from August 1972 to 
June 1980.  This case comes to the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision.  

FINDINGS OF FACT

1.  For the period prior to September 17, 2002, the veteran's 
low back disability was not manifested by moderate limitation 
of motion, ankylosis of the spine, residuals of a fractured 
vertebra, or intervertebral disc syndrome.  

2.  For the period beginning September 17, 2002, through May 
13, 2003, the veteran's low back disability was manifested by 
severe limitation of motion, but not by ankylosis of the 
spine, residuals of a fractured vertebra, or intervertebral 
disc syndrome.  

3.  For the period beginning May 14, 2003, the veteran's low 
back disability has not been manifested by ankylosis of the 
spine, residuals of a fractured vertebra, intervertebral disc 
syndrome.  

4.  The ratings the veteran has been assigned for his back 
disability (which also contemplate limitation of motion) more 
than adequately compensate for any potential functional loss 
due to pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination; there is no evidence that 
the veteran has been hospitalized for his low back disability 
or that his disability has markedly interfered with his 
ability to work.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back strain, for the period prior to September 17, 2002, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5295 (2001).

2.  The criteria for a rating of 40 percent, and no greater, 
for low back strain, for the period beginning September 17, 
2002, through May 13, 2003, are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 5295 
(2001).

3.  The criteria for a rating in excess of 40 percent for low 
back strain, for the period beginning May 14, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 
5237, 5285, 5286, 5289, 5292, 5295 (as in effect prior to and 
beginning September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

When an application for benefits is received, VA has notice 
and assistance requirements under the law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO clearly advised the veteran of the four elements 
required by Pelegrini II in an April 2004 letter and, in an 
April 2006 letter, referenced the type of evidence necessary 
for an earlier effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although proper notice was not provided until after the 
initial adjudication of the veteran's claim, he was not 
prejudiced by this action.  VA has fully satisfied its notice 
requirements and has readjudicated the increased rating 
claims, following the provision of notice, by way of the 
supplemental statements of the case issued in June 2004, 
August 2005, and February 2006.  Remanding this case simply 
for another readjudication following the April 2006 update 
letter would serve only to delay a Board decision on the 
merits.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The claims file includes (in pertinent part) VA examination 
and clinical records, written statements from the veteran and 
his representative, and the transcript of the veteran's May 
2006 Board hearing.  Neither the veteran nor his 
representative have reported the existence of additional, 
missing evidence despite notice that they could do so.  In 
August 2006, additional VA treatment records were associated 
with the claims file.  Although the RO did not issue a 
supplemental statement of the case upon receipt of these 
records, at his hearing the veteran waived (in writing) 
initial RO review of these records.  See 38 C.F.R. § 
20.1304(c). 

VA examinations were conducted in September 2002, May 2003, 
July 2005, and October 2005, and the reports of these 
examinations have been obtained and reviewed.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of this claim at this time.  



II.  Increased rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

By a March 1981 rating decision, the RO granted service 
connection for low back strain and assigned a 10 percent 
rating under Diagnostic Code 5295 (lumbosacral strain).  In a 
July 2002 written statement, the veteran sought an increased 
rating for this disability.  The RO denied this claim by an 
October 2002 rating decision.  The veteran perfected an 
appeal and (by an August 2003 rating decision) the RO 
increased the rating for low back strain to 40 percent under 
Diagnostic Code 5292 (limitation of motion of the lumbar 
spine), but only effective from May 14, 2003.  

Therefore there are two issues before the Board:  (1) 
entitlement to a rating in excess of 10 percent for low back 
strain, for the period prior to May 14, 2003; and (2) 
entitlement to a rating in excess of 40 percent for low back 
strain, for the period beginning May 14, 2003.  For the 
reasons detailed below, the Board finds that a 20 percent 
rating (and no greater) is warranted for the period from 
September 17, 2002, through May 13, 2003, but that increased 
ratings for the periods prior to September 17, 2002, and 
after May 13, 2003, are not warranted.

During this appeal VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, effective September 23, 2002.  
See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. pt. 4).  In this case the veteran has not been 
medically diagnosed as having intervertebral disc syndrome, 
so this rating change is not relevant to his claim.  

Nevertheless, VA also promulgated new regulations for the 
evaluation of the remaining disabilities of the spine 
(including degenerative arthritis), effective September 26, 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 
38 C.F.R. pt. 4).  The RO advised the veteran of these new 
criteria in a March 2004 supplemental statement of the case.  
The amendments renumber the diagnostic codes and create a 
general rating formula for rating diseases and injuries of 
the spine, based on limitation or loss of motion and other 
symptoms.  The Board will consider all prior and revised 
rating criteria, but the revised rating criteria may not be 
applied to claims prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App. 55 (1998).

A.  Period prior to May 14, 2003

Although the veteran's lumbar spine disability includes 
degenerative disc disease (as shown by a September 2002 X-
ray, for example), degenerative arthritis established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Under the prior rating criteria of Diagnostic Code 5292, a 20 
percent rating is assigned for "moderate" limitation of 
motion of the lumbar spine and a 40 percent rating is 
assigned for "severe" limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  (Although this designation of normal range of 
motion was included as part of the revised rating criteria, 
it is used here for guidance purposes).  

At a July 2002 outpatient visit, the veteran had decreased 
flexion but full extension, lateral bending, and lateral 
twisting.  His gait (as well as heel and toe walking) were 
within normal limits.  However, at a VA examination conducted 
on September 17, 2002, he could only flex to 60 degrees, 
extend only to 0 degrees, and "side tilt" (i.e., laterally 
flex) only to 15 degrees in either direction.  

The medical information contained in the September 2002 VA 
examination report clearly reflect that, on that date, the 
veteran was entitled to at least a 20 percent rating for 
moderate limitation of motion of the lumbar spine under the 
prior Diagnostic Code 5292.  The ranges of motion for 
flexion, extension, and lateral flexion were nearly one half 
of normal.  Further, taking into consideration the benefit of 
the doubt, and given that there is a significant question as 
to whether a reduction of limitation of motion by half 
constitutes "severe" limitation of motion, the Board grants 
an increased rating of 40 percent as of the date of the 
examination report.  See 38 C.F.R. § 4.7.  A review of the 
record, however, does not reveal any lay or medical evidence 
that would support a higher rating prior to September 17, 
2002.  Moreover, under these prior rating criteria, 40 
percent is the maximum rating that may be assigned.  

Further, nothing in the record reflects that, during the 
period prior to May 14, 2003, the veteran had any residuals 
of a fractured vertebra or ankylosis of the spine, so 
evaluations under the prior rating criteria of Diagnostic 
Codes 5285, 5286, or 5289 would be inappropriate.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5289.

Moreover, the evidence for the period prior to May 14, 2003 
(which essentially consists of the July 2002 outpatient 
report and the September 2002 VA examination) simply does not 
reflect severe listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion, or abnormal mobility on forced motion which would 
warrant a 40 percent rating for lumbar strain under the prior 
criteria for lumbosacral strain any earlier than September 
17, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5295.



B.  Period beginning May 14, 2003

As noted above, the RO (by its August 2003 rating decision) 
increased the rating for low back strain to 40 percent 
rating, effective from May 14, 2003.  

This increase was essentially based on a May 2003 VA 
examination report which reflected (in pertinent part) the 
veteran's continued complaints of low back pain.  He said he 
could walk about a half mile or stand less than an hour due 
in part to his back pain.  On examination, he walked with the 
spine and hips flexed slightly forward.  There was an easily 
noticeable limp on the left lower extremity.  Range of motion 
of the lumbar spine was severely limited due to pain;  
flexion was to 20 degrees, extension was to 0 degrees, left 
lateral bending was to 10 degrees and right lateral bending 
was to 15 degrees.  

The RO assigned the 40 percent rating as the maximum 
available under the prior Diagnostic Code 5292, for severe 
limitation of motion of the lumbar spine.   A 40 percent 
rating is also the maximum available under the prior 
Diagnostic Code 5295.  38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2000).  

Besides this examination report, the record pertinent to the 
period beginning May 14, 2003, consists of VA examination 
reports dated in July 2005 and October 2005, an MRI conducted 
in May 2003, lumbar x-rays taken in July 2005, VA treatment 
records dated between September 2004 and February 2006, and 
the transcript of the veteran's May 2006 Board hearing.  None 
of these documents reflect any findings of ankylosis of the 
lumbar spine, residuals of a fractured vertebra, or 
intervertebral disc syndrome, so a higher rating under (the 
prior criteria of) Diagnostic Codes 5285, 5286, or 5289, or 
under the revised criteria of Diagnostic Code 5237 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289 (2000); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (as 
effective beginning September 26, 2003).

At the May 2003 VA examination, a July 2005 outpatient visit, 
a July 2005 VA examination, and the May 2006 Board hearing, 
the veteran complained of neurological symptoms in his left 
leg arising from his service-connected low back disability.  
Under the revised Diagnostic Code 5237, objective neurologic 
abnormalities associated with the service-connected back 
disability are to be evaluated separately under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5237, Note (1) (as effective beginning 
September 26, 2003).  However, by its August 2003 rating 
decision the RO specifically denied service connection for 
neurological symptoms of the left leg due to the service-
connected low back strain.  The veteran did not appeal this 
denial.  Therefore, a separate evaluation for neurological 
symptoms of the left leg is not before the Board for 
consideration at this time.  

C.  DeLuca and Extraschedular Considerations

Functional loss due to pain under 38 C.F.R. § 4.40 (including 
pain on use or during flare-ups) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 must be considered in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Although, through the course of this appeal, the veteran has 
intermittently sought treatment for back pain, he has 
consistently been able to display at least some range of 
motion of the lumbar spine without pain (as detailed above).  
For example, at his May 2003 VA examination, he said he could 
walk only about a half mile or stand less than an hour due to 
his back pain.  He said that the back pain left him bedridden 
about two days every week.  Medication apparently provided 
only partial relief.  On examination, range of motion of the 
lumbar spine was noted to be "severely limited" due to 
pain.  Yet he could still flex to 20 degrees, extend to 0 
degrees, left laterally bend to 10 degrees and right 
laterally bend to 15 degrees.  Moreover, subsequent medical 
evidence shows that the condition improved somewhat.  

Between September 2004 and June 2006, the veteran sought 
outpatient treatment for back pain eight times (generally 
asserting that his level of pain was at a 7 or 8 on a 10-
point scale).  Yet during his July 2005 VA examination, the 
examiner significantly noted that there was no "painful" 
motion but rather, only mild discomfort throughout flexion 
and at the end of extension.  There was no decrease in range 
of motion of the spine function following repetitive 
movements.  At an October 2005 general medical examination, 
he showed normal posture, gait, and stance.  

The ratings the veteran has been assigned for his back 
disability (which also contemplate limitation of motion) more 
than adequately compensate for any potential functional loss 
due to pain on use or during flare-ups, or due to weakness, 
fatigability, or incoordination, and, at least under the old 
rating criteria are evaluated since September 2002 at the 
maximum rate available.  Additional compensation under 38 
C.F.R. §§ 4.40, 4.45 is simply not warranted. 

When a disability picture is so exceptional or unusual that 
the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
38 C.F.R. § 3.321(b)(1).  There is no evidence that the 
veteran has been hospitalized for his back disability.  The 
veteran has reported (such as at a February 2005 outpatient 
visit) that he last worked full time approximately seven to 
eight years before.  Since that time he had apparently done 
some "detail work" and other part-time work when his back 
allowed.  Indeed, on a June 2005 VA Form 21-8940 the veteran 
indicated that he had worked between October 2002 and 
February 2003 for a janitorial service.  Moreover, the RO 
denied entitlement to a total disability rating based on 
individual unemployability, sought in significant part due to 
the back condition, by way of a February 2006 rating 
decision.  In any case, no medical professional has concluded 
(or even suggested) that the veteran's low back disability 
has markedly interfered with his ability to work.  Moreover, 
schedular ratings are already based upon the average 
impairment of earning capacity, and are intended to be 
considered from the point of view of the veteran's working or 
seeking work.  An extraschedular rating is not warranted for 
any period during the course of this appeal.




ORDER

A rating in excess of 10 percent for low back strain is 
denied for the period prior to September 17, 2002.  

A rating of 40 percent, and no greater, is warranted for low 
back strain for the period beginning September 17, 2002, 
through May 13, 2003.  

A rating in excess of 40 percent for low back strain is 
denied for the period beginning May 14, 2003.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


